Citation Nr: 0914987	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-30 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1960 to April 
1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California.  During the course of the appeal, the 
matter was transferred to the RO in Portland, Oregon (RO).


FINDING OF FACT

The Veteran's PTSD symptomatology is characterized by social 
impairment that causes occasional decrease in overall 
functioning due to symptoms such as depressed mood and 
chronic sleep impairment, although he generally functions 
satisfactorily, with routine behavior, self-care, and normal 
conversation.


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.3, 4.7, 4.130 (Diagnostic Code 9411) 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in November 2004 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  However, this letter did not address the 
criteria for establishing a disability rating or effective 
date.

A March 2006 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date with respect to his claim for PTSD.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
notice was not received prior to the initial rating decision.  
Despite the inadequate timing of this notice, the Board finds 
no prejudice to the Veteran in proceeding with the issuance 
of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO cured any VCAA notice deficiency by issuing corrective 
notice in March 2006.  The RO then readjudicated the case in 
a September 2006 Statement of the Case (SOC).  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice 
was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for 
the issuance of a VCAA notice followed by readjudication of 
the claim by the AOJ); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as an SOC or supplemental statement of the case, is 
sufficient to cure a timing defect).

In the Veteran's November 2005 Notice of Disagreement (NOD), 
he took issue with the initial disability rating and is 
presumed to be seeking the maximum benefits available under 
the law for each issue.  Dingess; see also AB v. Brown. 
Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 
7105(d), the RO properly issued a September 2006 SOC which 
contained, in part, the pertinent criteria for establishing a 
higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 38 
U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claim.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter; there is no 
prejudice to the claimant. See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

The Veteran's service treatment records, VA authorized 
examination report, and VA treatment records have been 
associated with the claims file.  VA has provided the Veteran 
with opportunity to submit evidence and arguments in support 
of his claim.  The Veteran and his representative have not 
made the Board aware of any additional evidence that needs to 
be obtained prior to appellate review.  The record is 
complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).  
Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The United States 
Court of Appeals for Veterans Claims (Court or CAVC) has also 
held that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2008).  The Board has considered 
whether a staged rating is appropriate; however, the evidence 
of record does not establish distinct time periods where the 
Veteran's service-connected disability results in symptoms 
that would warrant different ratings.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991). 
 
The diagnostic criteria set forth in The American Psychiatric 
Association's: Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) (DSM-IV) have been adopted by VA.  
38 C.F.R. § 4.125(a). 
 
A 30 percent disability rating is warranted for PTSD when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted for PTSD when there is an 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008). 
 
The next higher rating, 70 percent, requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and the inability to establish and maintain 
effective relationships.  Id. 
 
A 100 percent rating contemplates total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id. 
 
The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In 
determining whether the Veteran meets the criteria for a 
higher rating, the Board must consider whether the Veteran 
has deficiencies in most of the following areas: work, 
school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. §§ 4.2, 4.6. 
 
In assessing the evidence of record, the Board has reviewed 
the Veteran's Global Assessment of Functioning (GAF) scores.  
The GAF score is a scaled rating reflecting the 
'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.'  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32). 
 
GAF scores from 71 to 80 reflect transient symptoms, if 
present, and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family arguments); 
resulting in no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind school work).  DSM-IV at 46-47.  GAF scores 
from 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Id.  GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  Id.  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  GAF scores ranging from 31 to 
40 reflect some impairment in reality testing or 
communication (e.g., speech which is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., a depressed patient who avoids friends, 
neglects family, and is unable to do work).  Id. 

A VA examination was conducted in February 2005.  The Veteran 
was alert and vigilant throughout the interview.  He was 
neatly dressed and groomed.  He denied having a pervasively 
depressed mood, but acknowledged he had days when he had no 
interest in leaving the house and stayed inside to watch 
television.  In general, he controlled his emotions.  He 
occasionally showed a broad smile, but also choked up with 
tears three or four times during the interview, and expressed 
deep pain and sadness.  He reported that his nightmares 
subsided within 5 years of his return from Vietnam.  He 
stated that he still jumps when he hears a loud noise.  He 
reluctantly acknowledged daily intrusive memories, often 
about comrades who died.  He also reported several avoidance 
symptoms.  He had not flown in a plane, gone hunting, watched 
movies about Vietnam, watched war coverage, or sought out any 
former comrades since his return.   He denied having any 
survivor guilt or a sense of a foreshortened future.  He 
reported chronic insomnia, sleeping four to five hours per 
night.  He stated that he wakes at two or three in the 
morning to walk the perimeter of his house and check the 
locks.  He denied any irritability or hypervigilence, though 
he appeared anxious and vigilant during the interview.  His 
energy level was good, though he rarely had much of an 
appetite, and has little interest in any activities.  He was 
divorced twice, and believed he had an amicable relationship 
with his second ex-wife.  He described his relationship to 
his daughters as fair.  He had not established any long-term 
friendships with other men.  He occasionally engaged in 
superficial conversations with neighbors.  He had a solid 
work history as an adult, including 4 years as a police 
officer and approximately 30 years working for Union Pacific 
Railroad.  He recalled a single incident involving difficulty 
with supervisors.

His speech was normal in rate and tone, and his thought 
process was logical.  He denied any suicidal or homicidal 
ideation, and displayed no psychotic symptoms.  His 
demonstrated a very controlled affect and a tendency to 
compartmentalize his emotions.  He scored 29 out of 30 on a 
Mini Mental State Exam.  His GAF score was 60.  The examiner 
stated that this score was based on the presence of moderate 
symptoms of PTSD, including insomnia, exaggerated startle 
response, and daily intrusive memories.  The examiner noted 
that the Veteran functioned well in the work environment and 
that his symptoms did not compromise his ability to maintain 
employment.  They did, however, compromise his ability to 
maintain meaningful personal relationships.

VA treatment records dated June 2005 reflect that the Veteran 
reported occasional nightmares.

Additional VA treatment records dated February 2006 show the 
Veteran was seen for a consultation regarding depression and 
alcohol.  His general appearance was appropriate.  His speech 
was clear, with good tone, volume and cadence.  His eye 
contact was good.  His thought content was reality-based.  
His mood was dysphoric and his affect was responsive.  He was 
oriented as to person, place, and time.  He was depressed, 
but denied any suicidal or homicidal ideation, and was not 
psychotic.  His recent memory, remote memory, and 
concentration were good.  His judgment and insight were fair.  

The Veteran has been assigned a 30 percent disability rating 
for his PTSD.  The Veteran does not meet the criteria for a 
50 percent disability rating.  As noted above, present level 
of disability is of primary concern.  See Francisco v. Brown.  
Although the Veteran has difficulty in establishing and 
maintaining effective social relationships, his occupational 
functioning revealed a solid work history in which the 
Veteran could only recall a single incident involving 
difficulty with supervisors.  The February 2005 examiner 
noted that the Veteran functioned well in the work 
environment and that his PTSD symptoms did not compromise his 
ability to maintain employment.  The Veteran's speech is not 
circumstantial, circumlocutory, or stereotyped.  He does not 
have panic attacks more than once per week.  He does not 
demonstrate difficulty in understanding complex commands.  
There is no impairment of short or long-term memory.  He does 
not have impaired judgment or impaired abstract thinking.  
Essentially, the record reflects that the Veteran's PTSD is 
characterized by social impairment that causes occasional 
decrease in overall functioning due to symptoms such as 
depressed mood and chronic sleep impairment, exaggerated 
startle response, and daily intrusive memories, although he 
generally functions satisfactorily, with routine behavior, 
self-care, and normal conversation.  The Board finds that 
such symptomatology is contemplated in the currently assigned 
30 percent disability rating.  

Accordingly, the Board concludes that the criteria for a 50 
percent rating are not met.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence is against a rating in excess 
of 30 percent for PTSD.

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's PTSD 
with the established criteria found in the rating schedule 
for that disability shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology, 
as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  There is no 
persuasive evidence in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  In fact, the VA examiner 
specifically noted that the Veteran's PTSD symptoms did not 
compromise his ability to maintain employment.  The Board 
therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not 
demonstrate in this case is that the manifestations of the 
Veteran's service-connected disability have resulted in 
unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.


ORDER

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


